DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification uses the words “adsorbent” and “absorbent.”  For example, the summary of the invention recites an “absorbent” article in the second line.  The detailed description of the invention recites the “adsorbent” article in the third paragraph.  The words “adsorbent” and “absorbent” have different meanings.  It appears the applicant intended to recite “absorbent” article throughout the specification however clarification is request.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 sets forth a first conductive thread and a second conductive thread in lines 4-5.  Claims 12 and 14 describes that conductive thread as being selected from a group of conductive thread, conductive lines, conductive wires or conductive foil.  This is not clear and appears to be broadening the conductive element required by providing 4 options.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,478,349.   The correspondence between pending claims and patented claims are set forth in the table below.  
Current Application
Patent 10,898,392
Patent 10,478,349
Claim 1
Claims 10-11
Claim 1
Claim 2
Claim 2
Claim 2
Claim 3
Claim 3
Claim 3
Claim 4
Claim 4
Claim 4
Claim 5
SPEC
Claim 5
Claim 6
Claim 6
Claim 6
Claim 7
Claim 7
Claim 7
Claim 8
Claim 8
Claim 8
Claim 9
Claim 9
Claim 9
Claim 10 
Claim 9
Claim 8
Claim 11
SPEC
SPEC
Claim 12
Claim 11
SPEC
Claim 13
SPEC
SPEC
Claim 14
Claim 1
SPEC
Claim 15
SPECT
SPEC
Claim 16
SPEC
SPEC
Claim 17
Claim 5
SPEC
Claim 18
Claim 5
SPEC


all of the limitations of the current claims are fully encompassed by the patented claims and obvious modification in light of the patented specifications.
Claim 1 differs from ‘898 patented claim 1 in that it recites a pad and conductive threads.  Patented claim 1 recites an absorbent element in general and conductive elements in general.  Claims 10 and 11 recite a specific element in the form of a thread and an absorbent element in the form of a pad.   Claim 1 differs (is broader) than patented claim ‘349, however ‘349 encompasses all of the pending claim elements and would read on the claim.
Claims 11-18, although not identical to the patented claims, would be obvious in light of the patented disclosures as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951) in further view of Curran et al. (9,314,381)  Long discloses a first conductive thread (100) and a second conductive thread (102) wherein the first and second conductive threads form an open circuit under dry conditions and wherein said open circuit is completed in the presence of a moisture insult causing an alarm (see paragraph [0019]) indicating the presence of said insult.  The threads are incorporated within a pad (20).  The pad has an adhesive backing, in the form of adhesive laminate (see paragraph [009]) used between layers of the pad.   Paragraph [0061] discloses how the conductive elements can be positioned within any layer (40), (44) or (42) of the pad. The article may further comprise a moisture barrier layer (see last line of paragraph [0093]). The alarm may be transmitted to a caregiver or attendant (see paragraph [0003]).  The alarms is visual of audible (see paragraph [0003]).  The signal .  
Woodbury et al. teaches a method and apparatus of moisture detection.  He teaches a variety of different configurations of conductive elements, including a configuration, shown in Figure 6, demonstrating conductive elements (630)(640)(650) formed at different depths or layers within article (600).  The threads are spaced parallel to one another.
It would have been obvious to one of ordinary skill in the art to position the conductive thread (100) at a position between outer layer (40) and absorbent article (44) and conductive thread (102) between absorbent article (44) and liner (42), which would constitute first and second absorbent layers.  Such positioning helps better indicated absorption INTO the article as opposed to moisture spread along a surface of the article which is informative to a caregiver about the extent of the moisture insult.  With respect to claim 5, positioning the conductive elements as taught by Woodbury would result in conductive threads that do not contact each other when the pad is wrinkled or folded because they have an intervening structure (620) there between.
Curran teaches provided a moisture detection system in the form of a pad capable of being reused.  It would have been obvious to format the Long device in the form of a pad element as opposed to the wearable configuration disclosed by Long since such a configuration would be more applicable for bed confined users.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951) in further view of Charna (US 2018/0049926).  As disclosed, Long, as modified, discloses all claimed elements with the exception of a remote device in the form of a smart phone or IP network.  Charna teaches a smart phone (see paragraph [0043]) that serves as a receiver of a signal in a wetness detecting system, wherein the smart phone is monitored by a caregiver.  It would have been obvious to one of ordinary skill in the art to use a smart phone as taught b Charna has the remote receiver disclosed by Long since such a device is readily available and easily transported for the user of the care-giver.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951) in further view of Mihali et al. (US 2018/0055697).  As disclosed above, Long, as modified, discloses all claimed elements with the exception of an A/C .

Claim 10, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951) in view of Charna (US 2018/0049926) and in further view of Mihali et al. (US 2018/0055697).  As disclosed above, Long, as modified, discloses all claimed elements with the exception of an A/C power source.  Mihali et al. teaches the use of an a/c power source for a moisture detection system.  It would have been obvious to one of ordinary skill in the art to use A/C power taught by Mihali to power the device disclosed by Long as modified since A/C power is readily available and one of a small finite number of power sources available in a care facility where such devices most likely would be used.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Curran et al. (9,314,381) (not substrate, sensor and signal resulting from moisture insult); Priolean (US 2013/0041334); Heil (US 10,022,277); and Pop (US 2016/0120455).

/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3649